Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/623,655 filed 12/17/2019 and Amendment filed 02/10/2022.
Claims 1-10 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 02/10/2022, with respect to claims 1-10 have been fully considered and are persuasive.  
The terminal disclaimer filed on 02/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,169,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicant’s Amendment/Arguments filed 02/10/2022 the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited on the claims, such as: measure a first diagnosis voltage applied between the third node and the second node, measure a second diagnosis voltage applied to the positive electrode protection capacitor; measure a third diagnosis voltage applied to the negative electrode protection capacitor; diagnose whether the battery module is electrically leaky based on the first measurement voltage and the second measurement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Ikeuchi et al. (US Patent Application Publication 20060208850) discloses a secondary battery protection circuit (200A) having a protection arrangement (210, 220, 230, 240, 250A) for protecting a secondary battery (300), by turning a discharge control switch (FET1) and a charge control switch (FET2) on and off, so as to prevent the secondary battery from overdischarging and overcharging (Abstract), wherein  the security-equipped secondary battery protection circuit further may have an detection input terminal connected to the pack negative electrode terminal through a second resistor. The protection arrangement may comprise an overdischarge detection circuit, connected to the protection power source terminal, for detecting an overdischarge in the secondary battery, an overcharge detection circuit, connected the protection power source terminal, for detecting an overcharge in the secondary battery, an overcurrent detection circuit, connected to the detection input terminal, for detecting an overcurrent in the secondary battery, a short-circuit detection circuit, connected to the detection input .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 
HR
03/07/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851